ORDER
PER CURIAM.
J.A. appeals the judgment terminating his parental rights with O.A.A., J.A.’s natural daughter, and granting O.A.A.’s adoption by B.S.H. and M.H., husband and wife, Respondents. On appeal, J.A. argues that the trial court erred in terminating his parental rights pursuant to section 211.447.4(2)(d) because clear, cogent, and convincing evidence that he failed to provide adequate support and care for O.A.A. was not presented.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).